Citation Nr: 0605752	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-31 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a gastrointestinal 
disability, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1985 to June 
1995. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied service connection for 
gastroesophageal reflux disease (GERD).  

In June 1995, the veteran filed a claim for service 
connection for a stomach and intestinal disability, first 
manifested as gastroenteritis while in service.  In August 
1995, the RO denied the claim as not well-grounded under the 
existing law.  That decision is final.  See 38 U.S.C.A. § 
7104 (West 2002).  In August 2001, the veteran filed a 
request to reopen the claim, citing symptoms and on-going 
treatment similar to his previous claim but with a new 
diagnosis.  The RO reopened the claim and denied service 
connection in January 2002.  On appeal, the Board must 
address whether the claim was properly reopened and, if so, 
whether service connection can be granted. 

As discussed below, the Board reopens the claim for service 
connection for a gastrointestinal disability and REMANDS the 
claim to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran when further 
action is required on his part.


FINDING OF FACT

The RO denied service connection for a stomach/intestinal 
condition in August 1995.  Since then, VA received evidence 
that was not previously submitted to VA decision makers.  The 
evidence applies directly and substantially to the specific 
matter under consideration, is neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim for 
service connection for a gastrointestinal disability is 
reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. § 
3.156 (2001); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant' s behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Board notes that VA's adjudicative correspondence and 
documents to date addressed service connection on the merits, 
instead of the threshold issue of the reopening of the claim.  
However, in light of the Board's favorable decision to reopen 
the claim, the failure to discuss the standards for service 
connection is harmless.  A remand merely to apprise the 
veteran of the evidentiary requirements of new and material 
evidence would not produce a tangible benefit to the veteran.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The Board has an obligation to review its jurisdiction.  See 
Barnett v Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  In this case, the RO 
characterized the issue as entitlement to service connection.  
In August 1995, the RO denied service connection for a 
stomach/intestinal condition as not well grounded.  The 
veteran did not appeal and the decision became final.  
38 U.S.C.A. § 7105 (West 2002).  On August 21, 2001, the 
veteran requested reevaluation of his condition that he now 
called "acid reflux."  Since the claim was for the same 
condition, that claim constitutes an application to reopen 
the prior final denial of service connection for a 
stomach/intestinal condition. 

Several guiding laws and regulations apply in the context of 
applications to reopen previously denied claims.  In order to 
reopen a claim which has been denied by a final decision, the 
claimant must present new and material evidence.  38 
U.S.C.A. 
§ 5108.  The Board must consider the evidence added to the 
record since the last final decision.  See Evans v. Brown, 9 
Vet. App. 273, 282-3 (1996).  The evidence received after the 
last final decision is presumed credible for the limited 
purpose of reopening a claim unless it is inherently false or 
untrue or is beyond the competence of the person making the 
assertion.  See Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence that is both new and material evidence is needed to 
reopen the veteran's claim for service connection for a 
gastrointestinal condition.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2001); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Under the applicable version of the 
regulation, "new and material evidence" means evidence not 
previously submitted to VA decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).   

The veteran has received on-going treatment from a VA Medical 
Center (VAMC).  The record contains progress notes and 
treatment records from August 1995 to July 2003.  There are 
at least seven entries regarding examination and treatment 
for gastric pain, gastric reflux, gastroesophageal reflux 
disease, and Barrett's esophagus.  Notably, in September 
2002, a physician suggested a connection between the 
veteran's current diagnosis of reflux disease and his initial 
in-service treatment for gastritis.  The Board concludes that 
this evidence is new since it was not considered by the RO at 
the time of the rating decision in August 1995.  Although the 
diagnosis of the gastric condition has changed over time, the 
records show evaluation and treatment for similar symptoms 
that bear directly on the substance of the claim.  The 
physician's statement is assumed to be credible for the 
purpose of reopening the claim and is so significant that it 
must be considered to decide the claim on the merits. 

Accordingly, on the predicate issue, the Board finds that new 
and material evidence has been received to reopen the claim 
for service connection for a gastrointestinal disability.  
	
ORDER

The application to reopen the claim for service connection 
for a gastrointestinal disability is granted.  To this extent 
only, the appeal is granted. 


REMAND

Having reopened the claim for gastrointestinal disability, 
the Board turns to the merits.  Additional development is 
necessary. 

The record showed a current diagnosis and treatment for GERD.  
The veteran argues that direct service connection is 
warranted because the symptoms he experiences are the same as 
were manifested while in service.  He also argues that 
secondary service connection is warranted because the 
medications he uses for other service-connected conditions 
have caused or aggravated his GERD. 

The veteran served on active duty from December 1985 to June 
1995.  The service medical records showed diagnosis and 
treatment for gastroenteritis on six occasions between August 
1987 and June 1994, with symptoms of nausea, vomiting, and 
gastric distress (August 1987, September 1990, February 1993, 
November 1993, March 1994, and June 1994).  There is no 
separation physical examination in the record.  

Soon after separation from service, a VA examiner in July 
1995 referred to an "upper GI series" of tests recently 
conducted at the Orlando VA medical clinic, but no results 
are in the record.  On remand, the RO should attempt to 
obtain the referenced reports. 

A VA physician in September 2002 noted, "...I think the 
condition he is being treated for would relate to his initial 
treatment in the service."   In March 1999, the same 
physician recorded a diagnosis of chronic epigastric pain.  
She referred to a history of reflux and "upper GI 
negative." 

VA will provide a medical examination and obtain a medical 
opinion if the record does not contain sufficient competent 
medical evidence to decide the claim, but
(1) there is competent lay or medical evidence of a current 
diagnosis, (2) the veteran suffered a disease in service, and 
(3) the claimed disability may be associated with the 
established disease in service or with another service 
connected disability.  38 C.F.R. § 3.159 (2005).  The Board 
concludes that there is a current diagnosis of GERD, but it 
is not clear what relationship, if any, the current disorder 
bears to the in-service gastric complaints.  

The veteran also argues that his current GERD may also be 
aggravated by the medications taken for other service-
connected disabilities.  But see Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (a lay person generally lacks the 
requisite medical expertise to provide a medical opinion as 
to the etiology of a condition).  Since the Board is 
remanding for an examination, the examiner should address 
whether any medications for service-connected eczema, 
dermatitis, hypertension, and tendonitis either cause or 
aggravate the current GERD.  See 38 C.F.R. §  3.310 (2005). 

Accordingly, the case is REMANDED for the following action:
			
1.  Obtain VA records of the veteran's 
reported "GI series" of tests conducted in 
June or July 1995, if available.  Also obtain 
a comprehensive record of medications used by 
the veteran to treat his service connected 
conditions. 
  
2.  Schedule the veteran for an examination.  
Provide records of these tests, list of 
medications, and the entire claims file to 
the examiner and request medical opinions on 
the following issues:
(a)  Were the veteran's in-
service  recurrent episodes of 
gastroenteritis manifestations 
of a chronic condition that is 
currently present? 
(b)  What relationship, if any, 
is there between the veteran's 
in-service gastroenteritis and 
his current GERD? 
(c)  Did any medication for 
treatment of the veteran's 
service-connected conditions 
cause or aggravate his GERD?

3.  Readjudicate the claim for service 
connection for GERD. If the decision remains 
adverse to the veteran, issue the veteran and 
his representative a supplemental statement 
of the case and the appropriate opportunity 
to respond thereto.  Thereafter, return the 
case to the Board as appropriate. 
 	
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


